Citation Nr: 0828165	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  05-20 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for joint pain, chronic 
fatigue, depression and sleep disorder due to an undiagnosed 
illness.  

2.  Entitlement to service connection for headaches due to an 
undiagnosed illness.  

3.  Entitlement to service connection for neuropsychological 
signs and symptoms including due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1986 to 
September 1991.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in December 2004 and 
October 2005 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was initially scheduled to have a Travel Board 
hearing before the undersigned in August 2006.  Two days 
prior to the hearing, he requested it be rescheduled, and 
good cause was shown.  38 C.F.R. § 20.704 (2007).  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing.  After the Board hearing is 
conducted, or in the event the veteran 
cancels the hearing or fails to report 
for the hearing, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




